Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                       Response to Non Responsive Amendment

            The reply filed on 5/9/2022 is not fully responsive to the prior Office Action because of the following omission(s) or matter(s): Applicant’s claims filed 5/9/2022 are related to a separate invention of the claims filed 7/15/2019 from which the Quayle action was formulated. (see below for a comparison of the claims from each submittal).
7/15/2019 claims
1. A personalized gifting system comprising:

a server in communication with a computing device and comprising at least one processor; and

one or more non-transitory computer-readable media storing computer-executable instructions executable by the at least one processor to:

generate a graphical user interface configured to receive recipient information associated with at least a gift recipient from a user;

generate a personalized uniform resource locator (URL) based at least in part on the recipient information;
receive at least one of text, audio, video, and a photograph from a plurality of
participants;

present an option for limiting a length of the video; and
present, via a personalized webpage accessible by the personalized URL, 
the at least one text, audio, video, and the photograph to the recipient.
5/9/2022 claims
1. (Original) A retail display unit comprising:
a retail display structure to support and display one or more consumer items for sale;
a retailer computing device supported in the retail display structure and comprising a display, 
one or more processors, and one or more memory units to store an application that is executed by the one or more processors to display advertising content on the display, and conduct a financial transaction for at least one of the consumer items;
a proximity sensing device configured in the retail display structure and coupled to the retailer computing device,
wherein the application is executed to:
determine, using the proximity sensing device, when a portable computing device is within a specified range from the retail display structure;
obtain advertising content associated with the consumer items, the advertising
content generated according to analytic information associated with a user of the portable computing device; and
display the advertising content on the display for view by the user of the portable computing device.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625